Exhibit 10.1


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") dated as
of May 18, 2018, is entered into by MARQUETTE BUSINESS CREDIT, LLC, a Delaware
limited liability company ("Lender"), RADISYS CORPORATION, an Oregon corporation
("Borrower"), with reference to the following facts:
RECITALS
A.    Lender and Borrower are parties to the Loan and Security Agreement dated
as of January 3, 2018 (as has been or may be amended, supplemented, replaced,
restated or otherwise modified, the "Loan Agreement"), pursuant to which Lender
has provided certain credit facilities to Borrower.
B.    Borrower has requested that Lender make certain modifications to the Loan
Agreement as set forth herein.
C.    Lender is willing to provide such accommodations to the Borrower on the
terms and conditions set forth below.
NOW, THEREFORE, the parties hereby agree as follows:
1.
Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

2.
Concentration Limit. The definition of “Concentration Limit” in Section 1.1 of
the Loan Agreement is hereby amended to read in full as follows:

“‘Concentration Limit’ means fifteen percent (15%) of total accounts of Borrower
deemed Eligible Accounts other than with respect to clause (m) of the definition
of “Eligible Accounts”; provided, however, as it relates solely to accounts of
Borrower from Reliance Jio, the Concentration Limit means thirty percent (30%)
and with respect to accounts of Borrower from Philips Healthcare and Nokia
Solutions and Networks, the Concentration Limit means forty percent (40%).”
3.
Cross Aging Percentage. The definition of “Cross Aging Percentage” in Section
1.1 of the Loan Agreement is hereby amended to read in full as follows:

“‘Cross Aging Percentage’ shall mean twenty-five percent (25.00%) of the
aggregate balance of all accounts owing by a particular Account Debtor (or,
solely in the case of Reliance Jio fifty percent (50.00%)).”
4.
Eligible Accounts. The definition of “Eligible Accounts” in Section 1.1 of the
Loan Agreement is hereby amended to read in full as follows:

“‘‘Eligible Accounts’ shall mean all accounts of Borrower which are deemed by
Lender in the exercise of its Permitted Discretion to be eligible for


1



--------------------------------------------------------------------------------





inclusion in the calculation of the Borrowing Base. In no event shall Eligible
Accounts include the following:
(a)    accounts which remain unpaid more than one hundred twenty (120) days past
their original invoice dates (or, solely in the case of Reliance Jio accounts
which remain unpaid more than two hundred forty (240) days past their original
invoice dates, solely to the extent the applicable foreign credit insurance
policy covers such extended terms);
(b)    accounts which are not paid within sixty (60) days after their original
due dates (or, solely in the case of Reliance Jio accounts which remain unpaid
more than one hundred twenty (120) days past their due dates);
(c)    accounts owing by a single Account Debtor if more than the Cross Aging
Percentage of such accounts is ineligible pursuant to clauses (a) or (b) above;
(d)    accounts with respect to which the Account Debtor is an Affiliate of
Borrower;
(e)    accounts with respect to which the obligation of payment by the Account
Debtor is or may be conditional for any reason whatsoever including, without
limitation, accounts arising with respect to goods that were (i) not sold on an
absolute basis, (ii) sold on a bill and hold sale basis, (iii) sold on a
consignment sale basis, (iv) sold on a guaranteed sale basis, (v) sold on a sale
or return basis, or (vi) sold on the basis of any other similar understanding;
(f)    accounts with respect to which the Account Debtor is not a resident or
citizen of, or otherwise located in, the United States of America or a province
of Canada (other than Quebec), or with respect to which the Account Debtor is
not subject to service of process in the United States of America or a province
of Canada (other than Quebec);
(g)    accounts with respect to which the Account Debtor is the United States of
America or any other federal governmental body unless such accounts are duly
assigned to Lender in compliance with all applicable governmental requirements
(including, without limitation, the Federal Assignment of Claims Act of 1940, as
amended, if applicable);
(h)    accounts with respect to which Borrower is or may be liable to the
Account Debtor in any way (but only up to the amount of such liability), or
which is subject to any right of setoff or recoupment (but only up to the amount
of such setoff or recoupment), or if the Account Debtor thereon has disputed
liability or made any claim with respect to any other Account due from such
Account Debtor (but only up to the disputed or claimed amount);
(i)    owed by an Account Debtor, to the extent the amount owing thereon,
exceeds the credit limit extended to such Account Debtor by Borrower;


2



--------------------------------------------------------------------------------





(j)    which is evidenced by a promissory note or other instrument or by chattel
paper;
(k)    which arises out of a sale not made in the ordinary course of Borrower’s
business;
(l)    with respect to which any of the following events has occurred as to the
Account Debtor on such Account: death or judicial declaration of incompetency,
if the Account Debtor is an individual, the filing of any petition for relief
under the bankruptcy code or similar proceeding, a general assignment for the
benefit of creditors, the appointment of a receiver or trustee, application or
petition for dissolution, the sale or transfer of all or substantially all of
the assets or the cessation of the business as a going concern;
(m)    accounts with respect to which the goods giving rise thereto have not
been shipped to the applicable Account Debtor or accounts with respect to which
the services performed giving rise thereto have not been completed;
(n)    accounts which are not invoiced within five (5) Business Days after the
shipment and delivery to and acceptance by said Account Debtor of the goods
giving rise thereto or the performance of the services giving rise thereto by
the applicable Account Debtor;
(o)    accounts that are not invoiced within the period specified in the
contract giving rise thereto or, with respect to such contract, pursuant to a
documented change request of the applicable Account Debtor;
(p)    accounts which are not subject to a first priority perfected security
interest in favor of Lender;
(q)    that portion of an account balance owed by a single Account Debtor which
exceeds the Concentration Limit;
(r)    accounts with respect to which the Account Debtor is located in any state
that requires Borrower to qualify to do business in such state or to file a
business activities report or similar report in order to permit Borrower to seek
judicial enforcement in such state of payment of such account, unless Borrower
is qualified to do business in such state or is in compliance with any such
filing requirements;
(s)    accounts which represent a progress billing;
(t)    accounts with respect to which there exists any Lien in favor of any
Person other than Lender (other than a Term Agent Lien), unless such Lien has
been fully and unconditionally subordinated to Lender’s security interest
pursuant to a written agreement in form and substance acceptable to Lender;
(u)    accounts representing funds paid by vendors of Borrower in connection
with promotion of such vendors’ brands;


3



--------------------------------------------------------------------------------





(v)    the portion of any accounts which constitutes Deferred Revenue; and
(w)    accounts that Lender, in its Permitted Discretion, has determined to be
ineligible.”
5.     Representations and Warranties. Borrower represents and warrants to
Lender that:
(a)    There exists no Default or Event of Default, or any other condition or
occurrence of events that now constitute or with the passage of time or the
giving of notice or both, would constitute a Default or Event of Default, under
the Loan Agreement or any other Loan Document.
(b)    Each person executing and delivering this Amendment (other than Lender),
has been duly authorized by all necessary corporate action.
(c)    All representations and warranties contained in the Loan Documents,
except for those that speak as of a particular date, are and remain true and
correct in all material respects as of the date of this Amendment.
6.
Conditions Precedent. The effectiveness of this Amendment shall be subject to
the prior satisfaction of each of the following conditions:

(a)    This Amendment. Lender shall have received this Amendment duly executed
by an authorized officer of Borrower;
(b)    Consent and Reaffirmation. Lender shall have received the duly executed
Consent and Reaffirmation attached to this Agreement; and
(c)    Officer's Certificate. Lender shall have received the Officer's
Certificate attached to this Agreement executed by a duly authorized officer of
Borrower.
7.
Integration. This Amendment, the Loan Documents and the documents referred to
herein constitute the entire agreement of the parties in connection with the
subject matter hereof and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.

8.
Counterparts. This Amendment may be executed in multiple counterparts, each of
which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

9.
Governing Law. This Amendment, the interpretation and construction of this
Amendment and any provision of this Amendment and of any issue relating to the
transactions contemplated by this Amendment shall be governed by the laws of the
State of California, not including conflicts of law rules.



4



--------------------------------------------------------------------------------





10.
Further Assurances. Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment.

[Signature Page Follows]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.
 
MARQUETTE BUSINESS CREDIT, LLC,
a Delaware limited liability company






By:  /s/ Xavier Gannon   
Name: Xavier Gannon            
Title: Senior Vice President         






RADISYS CORPORATION,  
an Oregon corporation 




By:  /s/ Jon Wilson            
Name: Jon Wilson            
Title: Chief Financial Officer         







 
S-1
 




--------------------------------------------------------------------------------







CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges and agrees to the terms and
conditions of the foregoing First Amendment to Loan and Security Agreement,
acknowledges and reaffirms its obligations owing to Lender under the Loan
Documents to which it is a party, and agrees that such Loan Documents are and
shall remain in full force and effect. Although the undersigned have been
informed of the matters set forth herein and have acknowledged and agreed to the
same, each of the undersigned understands that Lender has no obligation to
inform it or him of such matters in the future or to seek its or his
acknowledgement or agreement to future amendments, and nothing herein shall
create such a duty.
Dated: May 18, 2018
RADISYS INTERNATIONAL LLC
By:  /s/ Jon Wilson            
Name: Jon Wilson            
Title: Director and Chief Financial Officer   









 
S-2
 


